Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2019

                                      No. 04-19-00457-CV

                                       EX PARTE C.D.R.


                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 33751
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
         The trial court signed a final judgment on May 30, 2019. Therefore, the notice of appeal
was due to be filed on July 1, 2019. See TEX. R. APP. P. 26.1. A motion for extension of time to
file the notice of appeal was due on July 16, 2019. See TEX. R. APP. P. 26.3. Appellant filed two
notices of appeal. The first notice includes a certificate of service, which is dated July 1, 2019,
but the notice was filed on July 2, 2019. The second notice amends the caption and includes a
certificate of service, which is also dated July 1, 2019, but the notice was filed on July 3, 2019.
Although appellant filed his notices of appeal within the fifteen-day grace period allowed by
Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court